Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 17, Alley (US Pub No.: 2014/0121783), Donovan (US Pub No.: 2017/0056250), Radspieler (US Pub No.: 2016/0184112), as well as other uncited references like Holzer (US Pub No.: 2006/0173553) and Richardson (US Patent No.: 5,507,722) are seen as the best references to teach the new limitations of said claims.  However, these references do not teach an instance wherein “the second sidewall member configured to at least partially overlap the first side wall member in a circumferential direction around the stump along a length of the first and second side members when the prosthetic socket is mounted to the stump.” Here, the combination of Alley, Donovan, and Radspieler do not teach a sidewall member that will overlap along the length of the first and second side members. As per the interview held on January 28th, 2021, it was stated that Donovan, the reference best suited to teach the sidewall member, will not overlap along the length of the first and second side member as the sidewall member of Donovan (shown in figure 2) is a narrow strap.  From here, Holzer was looked at to teach a sidewall member.  However, as per figure 3 of Holzer, it is clear that there is only one sidewall member that will overlap with itself.  As such, Holzer will not be a suitable reference to be combined with the Donovan and Alley.  Then, Richardson was considered for what was shown in figure 1.  Here, part 20 in figure 1 is seen to overlap a second member at around part 16.  However, it is unclear if part 20 is its own sidewall member or part of the same sidewall that part 16 is a part of. Additionally, if part 20 is called a second side wall member, a second support to fasten the second sidewall member to the base is not present, meaning Richardson will also not read on all of claim 1. Lastly, with respect to Richardson, no motivation to combine .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        /SUBA GANESAN/Primary Examiner, Art Unit 3774